Title: From Thomas Jefferson to Samuel Smith, 9 August 1807
From: Jefferson, Thomas
To: Smith, Samuel


                        
                            Dear Sir
                            
                            Monticello Aug. 9. 07.
                        
                        I recieved yesterday your favor of the 5th. and am truly sorry that my error in addressing the answer to
                            the Master mariners of Baltimore was the cause of any uneasiness. I now inclose the correction you are so kind as to
                            recommend, open for your perusal, & hope it will be satisfactory. will you be so good as to seal & deliver it?   mr
                            Nicholas and his family left this neighborhood on the day of my arrival in it. I understand they were well, as are also
                            the family of Carrsbrook. I salute you with friendship & respect
                        
                            Th: Jefferson
                            
                        
                    